Notice of Pre-AIA  or AIA  Status
	Claims 1-18 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1-18 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-18 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Baveye, Automatic Prediction of Emotions Induced by Movies, Doctoral Thesis, University of Lyon, 2015, pp. 1-162 fails to expressly teach:
	Claim 1’s "...mapping user characteristics to a respective funnel..."
	Claim 1’s "...developing a performance measure for each of the candidate individuals in dependence upon the live online evaluation..."


	Claim 12’s "...output funnels of one or more webinterfaces..."
	Claim 12’s "...predetermined measure of fitness of the neural network of the genome in producing output funnels in the battery of trials..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 17. Specifically, the closest prior art of Baveye fails to expressly teach:
	Claim 17’s "...each of the neural networks mapping user characteristics to a respective funnel having one or more webinterfaces..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 18. Specifically, the closest prior art of Baveye fails to expressly teach:

	Claim 18’s "...producing output funnels in the battery of trials..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
27 FEB 2021